unsz

O\

\QOO‘--l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Kristin Zilberstein, Esq. (20004])

Jennifer R. Bergh, Esq. (305219)

LAW OFFICES OF MICHELLE GHIDOTTI
1920 Old Tustin Ave.

Santa Ana, CA 92705

Tel: (949) 427-2010

FaX: (949) 427-2732
kzilberstein@ghidottilaw.com

Attorneys for Secured Creditor
Aspen G LLC, its successors and assigns

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

In re: Case No.: 18-50604

Richard John Rivera, Jr., and Julie Gonzales- CHAPTER 13

Rivera

DECLARATION OF APPRAISER
Debtors.
Honorable M. Elajne Hammond

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

I, Kathy Dotson, declare as follows:

l am a certified real estate appraiser, California License No.: AR038124 and l have
been licensed by the State of Caliform'a continuously since 08/25/2005. l have conducted
numerous single family residential real property appraisals in the area Where the subject
property is located. A true and correct copy of my Professional Resume detailing my
experience is attached hereto as Exhibit “l” and is incorporated herein by reference l have
personal knowledge of the matters set forth in this declaration, or l have gained knowledge of

them from sources and documents Which I normally use to conduct and draft appraisals As to

DECLARATION OF APPRAISER

Case: H8-50604 Doc# 58 Filed: 10/26/18 Entered: 10/26/18 17:04:42 Page 1 of 3

 

 

-l>~LHi\-)

---IO\U\

10
11
12
13
14
15

_ 16
17
13
19
20
21
22
23
24
25
26
27
28

Case:

the statements made upon information and belief, l believe them to be true. I could and would
testify competently to the matters set forth herein if called upon to do so, and with mutual
consent I am over the age of 18.

In or about September of 2018 on behalf of secured creditor Aspen G LLC, its
successors and assigns, l was hired to prepare an appraisal of the single family residential real
property located at 140 College Road, Watsonville, CA 95076 (the “Property”).

On or about September 28, 2018, I conducted a full interior and exterior inspection of
the Property, as more particularly described in the Appraisal Report prepared by me attached
hereto as Exhibit “2” and incorporated herein by reference (“Appraisal Report”).

l developed my opinion as to the market value of the Property based on the sales
comparison approach to value. l have adequate comparable market data to develop a reliable
sales comparison approach for this Appraisal Report. l selected and used comparable sales
that are locationally, physically and functionally the most similar to the subject Property. l
have reported adjustments to the comparable sales that reflect the market’s reaction to the
differences between the Property and the comparable sales. The sales comparison approach is
the best indicator of value as it best reflects the sales trends between buyers and sellers in an
open market

My opinion as to the market value of the Property, based upon the information l have
been able to gather concerning, among other things, the current market conditions in the
subject area, is that as of March 20, 2018 (effective date of appraisal), the market value of the
Property was $461,()00.00, as reflected in the Appraisal Report.

l was provided considerable detail regarding necessary repairs for the Property by the
Occupants of the Property during my Appraisal. l considered all of the repair estimates

provided by the Occupants when determining the value of the Property. I have attached bids

DECLARATION OF APPRAISER

 

 

18-50604 DOC# 58 Filed: 10/26/18 Entered: 10/26/18 17204:42 Page 2 Of 3

 

 

1 and estimates provided by the Occupants to this Appraisal Report. After consideration of all

[\..)

repair bids l have determined that the value of the Property is no less than $461,000.00.
I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct and that this Declaration was executed this 26 day of October,

OMQA

Kathy Dot'so,ff Appraiser, Declarant

2018, at Aptos, California.

\OOC‘--.]C\Ul-l>~l.u

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

_ nEcLARArloN or APPRAISER
Case: 18-50604 Doc# 58 Fl|ed: 10/26/18 Entered: 10/26/18 17:04:42 Page 3 of 3

 

 

 

 

